DETAILED ACTION
The response filed 1/6/22 is entered. Claims 1 is amended. Claims 4 and 6-9 are cancelled. Claims 1-3, 5, and 10 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments filed on 1/6/22 have been fully considered but they are not persuasive. 
The Applicant argues “Takahashi discloses a distance measurement component 5 located above a display unit 2 of an image display device 100. The distance measurement component 5 ("distance sensor") is configured to acquire distance image data about the distance from a detector 51 to a finger F based on the elapsed time from a point when the infrared light source 51a emits light until a point when a CCD camera 51b receives the emitted light reflected by the indicator (the finger F) (Paragraph [0055], Fig. 1).
…
	Maekawa (Fig. 11, Paragraph [0065]) discloses a floating image interaction device 1 including an enclosure 4 with a lid 71 housing a half-mirror 7 ("mirror"), in which an object to be projected O and two cameras 51 that observe a user U are located inside the enclosure 4. 
However, as described above with respect to Takahashi, the distance measurement component 5 (distance sensor) needs to be located on the same side as 
The Examiner respectfully disagrees. As rejected below “Maekawa discloses an interactive floating image device (Par. 0001), comprising a mirror (Fig. 11, 7 half-mirror), wherein the components of the interactive floating image device are located on a back face side of the mirror (Fig. 11; Par. 0065), and the real image is formed on the front face side of the mirror (Fig. 11, P real image; Par. 0065).” Fig. 1 shows that the object detecting means 5 is located on a back face side of the half-mirror 7. Par. 0061 discloses the object detecting means allows the user to manipulate the real object P and determines a 3d position of the user. As such, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that the distance sensor of 
If the Applicant would like to discuss this further please do not hesitate to call.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishioka, US-20150370416 in view of Takahashi, US-20150370415, in further view of Maekawa, US-20100110384.
In regards to claim 1, Nishioka discloses a non-contact input device (Par. 0025 input provided in midair) comprising: a display part configured to display an image (Fig. 1, 2a display component); a mid-air projector configured to project a real image of the image in mid-air (Fig. 1, 2b midair projection panel; Par. 0026 projecting the image P0 into midair); and a distance sensor having a measuring range that covers a region in which the real image is formed, the distance sensor being configured to measure a 
Nishioka does not disclose expressly the distance sensor being configured to measure a distance from the distance sensor to an object present within the measuring range; and a mirror, wherein the display part, the mid-air projector and the distance sensor are arranged on a back face side of the mirror, and the real image is formed on a front face side of the mirror.
Takahashi discloses an image display device (Par. 0003) providing an optical image (Fig. 1, Optical Image E); a distance sensor being configured to measure a distance from the distance sensor to an object present within the measuring range (Fig. 1, 5 distance measurement component; Par. 0010-0011, 0054-0055 determining a distance between the finger of a user and the detector to determine whether a user’s finger has touch the optical image).
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to add a distance sensor to Nishioka as Takahashi discloses. The motivation for doing so would have been to properly decide when an indicator has touched an optical image (Par. 0010).
Nishioka and Takahashi, as combined above, do not disclose expressly a mirror, wherein the display part, the mid-air projector and the distance sensor are arranged on a back face side of the mirror, and the real image is formed on a front face side of the mirror.  
Maekawa discloses an interactive floating image device (Par. 0001), comprising a mirror (Fig. 11, 7 half-mirror), wherein the components of the interactive floating image 
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art that the components of Nishioka could be placed in an enclosure behind a half-mirror as Maekawa discloses. The motivation for doing so would have been to provide a housing hiding the components of the device.
Therefore, it would have been obvious to combine Takahashi and Maekawa with Nishioka to obtain the invention of claim 1.
In regards to claim 2, Nishioka, Takahashi, and Maekawa, as combined above, disclose an operation responsive part configured to perform a responsive operation according to a measurement result of the distance sensor (Nishioka Fig. 1, 5 main controller; Nishioka Par. 0050-0057 main controller sets irradiation parameters based on the detection signal).  
In regards to claim 3, Nishioka, Takahashi, and Maekawa, as combined above, disclose the operation responsive part is configured to perform a responsive operation that switches on and off of illumination (Nishioka Fig. 1, 5 main controller; Nishioka Par. 0050-0057 main controller sets irradiation parameters, i.e. illumination, based on the detection signal including turning the irradiation off).  
In regards to claim 5, Nishioka, Takahashi, and Maekawa, as combined above, disclose the mirror includes a half mirror at a region thereof located between the mid-air projector and the real image and between the distance sensor and the real image (Maekawa Fig. 11, 7 half-mirror; Nishioka Fig. 1, 2b midair projection panel; Nishioka 
In regards to claim 10, Nishioka, Takahashi, and Maekawa, as combined above, disclose the distance sensor is configured to measure a distance from the distance sensor to the object based on an emitted signal from the distance sensor and a reflected signal from the object (Nishioka Par. 0050 determining the coordinates of finger F in mid-air image P0 by emitting a signal which is reflected by the finger; a finger’s distance in the x/y plane from the edge of the defined plane of the image is measured; Takahashi Fig. 1, 5 distance measurement component; Takahashi Par. 0010-0011, 0054-0055 determining a distance between the finger of a user and the detector to determine whether a user’s finger has touch the optical image).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CORY A ALMEIDA/Examiner, Art Unit 2622                                                                                                                                                                                                        1/18/22


/ALEXANDER EISEN/Supervisory Patent Examiner, Art Unit 2622